UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN EUGENE JONES,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-94-300; CA-04-1114)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Eugene Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kevin Eugene Jones seeks to appeal the district court's

order accepting the magistrate judge's recommendation to dismiss

his successive motion pursuant to 28 U.S.C. § 2255 (2000) for lack

of jurisdiction.       An appeal may not be taken from the final order

in a post-conviction proceeding unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating      that   reasonable       jurists       would    find    that   his

constitutional     claims      are   debatable     and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that      Jones    has   not    made     the     requisite     showing.

Accordingly,     we     deny    Jones’     motion    for     a    certificate     of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           DISMISSED


                                      - 2 -